United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION, Trinidad, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1465
Issued: March 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 29, 2015 appellant filed a timely appeal from an April 20, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an occupational
disease causally related to factors of his federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 20, 2014 appellant, then a 70-year-old retired mine inspector, filed an
occupational disease claim (Form CA-2) alleging that working in underground mines with
airborne dust caused breathing problems and chronic obstructive pulmonary disease (COPD).
In support of his claim, appellant submitted a February 2, 2010 report in which Dr. Cecile
Rose, a Board-certified internist who was the medical director of the Miners Clinic of Colorado,
provided a history that he had worked approximately 27 years as a coal miner with 8 years
underground and 19 years above ground. Dr. Rose reported that when seen for a clinic visit on
December 9, 2009 appellant complained of symptoms of cough, phlegm, and breathlessness.
She described physical examination findings, noting normal lung sounds. Dr. Rose noted that
appellant had difficulty performing a pulmonary function test, that his oxygen saturation was
normal, and that a chest x-ray B-reading showed no evidence for dust disease (pneumoconiosis)
of the lungs. She concluded that, based on the results of his evaluation, he did not appear to have
a work-related lung disease at that time.
A January 17, 2014 chest x-ray at the Miners Clinic demonstrated linear opacities in the
left lower lung zone, aortic atherosclerosis, and no radiographic evidence of an acute
cardiopulmonary process. A pulmonary function study that day was interpreted as normal. In a
March 5, 2014 report, Dr. Rose reported the results of appellant’s January 17, 2014 evaluation,
noting the normal pulmonary function test, and advised that his oxygen saturation was normal.
She noted that the chest x-ray, read by a certified B-reader, showed no evidence of
pneumoconiosis, but revealed an abnormal appearance of the diaphragm.
Dr. Rose
recommended a chest computerized tomography (CT) scan. She concluded that appellant did not
appear to have a work-related lung disease at that time.
An April 16, 2014 CT scan of the chest demonstrated COPD and small mediastinal
lymph nodes. Oxygen saturation testing on June 16, 2014 was five percent below baseline.
By letter dated December 18, 2014, OWCP informed appellant of the evidence needed to
support his claim. This was to include a medical report with a physician’s opinion supported by
a medical explanation as to whether his work exposure caused a specific condition or diagnosis
and, if so, an explanation of how the work exposure contributed to his condition. Appellant was
asked to provide the information within 30 days.
In a January 3, 2015 response, appellant stated that, while working as a mine inspector he
was exposed to many hazards such as coal dust. He stated that in the late 1990s he began to
experience breathing problems and his energy level declined. Appellant maintained that he had
no other exposure to irritants and had not worked since he retired.
In correspondence dated February 10 and 24, 2015, the employing establishment advised
that appellant had retired approximately 15 years previously and that his duties as a mine
inspector required him to travel into underground mines, and that he participated in an agency
screening program for lung disease.

2

The employing establishment submitted medical reports dated from 1989 to 1996. An
August 30, 1989 respirator fit test demonstrated normal breathing and deep breathing. A July 12,
1990 medical examination noted no problems.2 A July 12, 1990 chest x-ray demonstrated no
active disease. July 12, 1990 pulmonary function test results exceeded predicted. Dr. Francis T.
Visconti, a family physician, performed a fitness-for-duty examination on July 22, 1993. He
reported normal breath sounds on examination and advised that appellant had no limiting
conditions for his job as mine inspector. An August 2, 1993 chest x-ray showed no active
cardiopulmonary disease process. Pulmonary function test results that day exceed normal
predictions. Dr. Sally Fabec, a Board-certified internist, performed an in-service physical
examination on July 30, 1996. She reported no findings or recommendations. An unsigned
July 31, 1996 resting electrocardiogram was read as abnormal. A chest x-ray that day was
normal.
By decision dated April 20, 2015, OWCP denied the claim. It found that workplace
exposure occurred and that COPD was diagnosed by x-ray. However, OWCP denied the claim
because appellant had not submitted a report from a treating physician with a sufficient medical
explanation of how the claimed conditions were causally related to factors of his federal
employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed is causally
related to the employment injury. These are the essential elements of each and every
compensation claim and regardless of whether the asserted claim involves traumatic injury, or
occupational disease, an employee must satisfy this burden of proof.3
OWCP regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a “single workday or shift.”4 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty and must be supported by medical rationale

2

The signature of the examiner is illegible.

3

Roy L. Humphrey, 57 ECAB 238 (2005).

4

20 C.F.R. § 10.5(ee).

3

explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.5
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.7 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.8
ANALYSIS
OWCP found that appellant established that he had workplace exposure and that an
April 16, 2014 x-ray diagnosed COPD, but denied the claim because he failed to submit medical
evidence sufficient to establish a causal relationship between the work exposure and a diagnosed
medical condition.
The medical evidence includes a number of medical reports from the employing
establishment dated 1989 to 1996. None of these reports, however, indicated that appellant had
an employment-related health condition. While a July 31, 1996 resting electrocardiogram was
read as abnormal, the report did not contain a signature and, more importantly did not describe of
a cause of the observed abnormality. A medical report may not be considered as probative
medical evidence if there is no indication that the person completing the report qualifies as a
“physician” as defined in section 8102(2) of FECA. Medical reports that lack proper
identification, such as unsigned treatment notes, do not constitute probative medical evidence.9
Likewise, medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.10
Appellant submitted reports dated February 2, 2010 and March 5, 2014 from Dr. Rose,
medical director of the Miners Clinic of Colorado. In each of these reports Dr. Rose concluded
that based on the results of December 9, 2009 and January 17, 2014 evaluations which included
pulmonary function studies and B-reader x-ray findings, he did not appear to have a work-related
lung disease at that time. Attached were appropriate chest x-rays and pulmonary functions
5

Supra note 3.

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

Leslie C. Moore, 52 ECAB 132 (2000).

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

5 U.S.C. § 8101(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State Law. See B.B., Docket No. 09-1858 (issued April 16, 2010); supra note 3.
10

Willie M. Miller, 53 ECAB 697 (2002).

4

studies for the 2014 examination, each interpreted as normal. While an April 16, 2014 CT scan
showed COPD and a June 16, 2014 oxygen saturation test was five percent below baseline, these
reports did not include any medical opinion as to what caused the reported conditions. As noted
above, medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.11
In a December 18, 2014 letter, OWCP informed appellant that he should provide a
medical report with a physician’s opinion describing how employment exposure contributed to
his diagnosed condition. Appellant did not do so. There is, therefore, no medical evidence of
record from a physician explaining how his workplace exposure caused or contributed to a
diagnosed medical condition.
It is appellant’s burden to establish that the claimed COPD or difficulty breathing were
causally related to factors of his federal employment. He submitted insufficient evidence to
show that he sustained a lung or other condition caused by workplace exposure.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an
occupational disease causally related to factors of his federal employment.

11

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the April 20, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 14, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

